Byrne, J.
Each of the plaintiffs in the above-entitled actions have applied for an injunction restraining picketing by members of the defendant union in front of its respective theatres. Each of the defendants seek an injunction against the plaintiffs restraining them from employing in their theatres operators who are not members of the Empire State Motion Picture Operators Union. Prior to August 31, 1930, the plaintiffs employed members of *645Local 306 of the International Alliance of Theatrical Stage Employees and Moving Picture Machine Operators of the United States and Canada, as operators in their theatres. The contract for such employment expired on August 31, 1930. On August 15, 1930, contracts were entered into between the plaintiffs and the defendants providing for the employment of members of the defendant union by the plaintiffs on and after September 1,1930. On said date the members of the defendant union went to work, pursuant to the contracts in plaintiffs’ theatres. On August 29, 1930, a further contract was entered into between the parties, by the terms of which it was agreed that, in the event of picketing by Local 306, the plaintiffs should institute proceedings at the expense of the defendant union, to restrain said picketing. It was further provided therein that, if the pickets were not “ removed by a decision of a court of last resort, then and in that event the party of the first part shall have the privilege of declaring the contract null and void by giving the party of the second part two weeks’ notice in writing to that effect.”
Thereafter the Roosevelt Amusement Company commenced an action against Local 306 to enjoin the picketing, and the Unity Amusement Company was about to commence such an action. The complaint in the action brought by the Roosevelt Amusement Company was verified September 3,1930. Upon September 6,1930, and without taking any further action to enjoin the members of Local 306, the plaintiffs discharged the members of the defendant union, and replaced them with members of Local 306 and upon September 8,1930, the Roosevelt Amusement Company discontinued its action. Immediately thereafter the defendant union began its picketing of the streets in front of the plaintiffs’ theatres and said picketing still continues. The defendants herein have performed their contracts with the plaintiffs according to their terms. The plaintiffs have failed to do so. The discharge by the plaintiffs of the members of the defendant union and the employment of members of Local 306 in their place was in violation of its contract.
Under the circumstances, the defendants had a right to picket in front of plaintiffs’ theatres in a lawful and peaceful manner, and the motion for an injunction restraining them from so picketing is denied in each action, and the application for an order restraining the plain•tiffs from continuing to employ the members of Local 306 is granted.